DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4-7, the formulas in claim 4 and 7 renders the claim indefinite. The formulas  for claim 4 and similarly dependent claims 5-6 are dependent on the use of the structure as well as vaguely defined areas  that are not further defined in the claims. Firstly regarding pressure recovery coefficient which is based on the pressure of the system which depends on how the apparatus is operated and thus make the claim indefinite as the same condenser structure could both meet and not meet the claim limitation depending on how the condenser structure was operated and at which fluid flow parameters and pressures the heat exchange fluid was operated at. One skilled in the art would not know if the structure was within the limitations of the claim language when the structure was made and thus would not be appraised of the limitations of the apparatus based upon the formulas. For these reasons the claim language is indefinite. Finally in claim 4 it is unclear  how the constants of a, b and c are to  be varied in relation to the specific area ratio; as such it is unclear how the specific values of the parameters of a, b and c are to be varied and as such it is unclear how the area ratio would be defined by these parameters in the equation for these reason claims 4-6 are rejected as being indefinite.
Regarding claim 7, the formulas in claim 7 renders the claim indefinite. Specifically it is unclear how the constants of f, g, h, l, m, n , o, p, q, s, u and v how they would  be varied in relation to the curve or each other; as such it is unclear how the specific values of the parameters of f, g, h, l, m, n , o, p, q, s, u and v it is unclear how the curve would be defined by these parameters in the equations or whether the entire curve must satisfy one of the equations or whether only a portion of the curve must satisfy one of the equations at least one point and if so how that portion is defined.  For these reasons claim 7  is rejected as being indefinite.
Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US Patent Application Publication US 2007/0028647 A1).
Regarding claim 1, Wang discloses (Figures 2-7 and 10-12) a condenser (112), comprising: a housing (at shell 113) having a length and a width (a length a seen in figure 2 and a width as seen in  the cross section of figure 3, wherein the housing defines, an accommodating cavity (the space for condenser tubes within the condenser per paragraph 0025); 
an inlet pipe (at inlet pipe 127 with flared portion 132 ) extending through the housing and into the accommodating cavity (as seen in figures 3-4 and 12 the inlet pipe 127 passes through the shell 113 to the inside of the shell 113), wherein a diameter of the inlet pipe gradually increases from an inlet of the inlet pipe  ( within the neck 128 of the inlet pipe as seen in figure 5) to an outlet of the inlet pipe (in the flared portion 132, with the diameter increasing as seen in figure 3 and 4), wherein the outlet (at the outlet from the flared portion 132)  is disposed in the accommodating cavity (as seen in figures 3 -4 and 12); and 
an anti-impact plate separate form the inlet pipe (at lower surface 158) and disposed in the accommodating cavity and positioned  below the outlet (158 is below the flared portion 132 as seen in figure 3-4 and 12), and a gap (between the lower surface 158 and the upper surface 136, which are separated by distance 184) extending from a first surface of the anti-impact plate ( the surface of 158 facing the outlet at flared portion 132) to the outlet (at the outlet from the flared portion 132), wherein the gap is configured to enable flow of a fluid from the outlet into the accommodating cavity (per paragraph 0037), and wherein the anti-impact plate overlaps with the outlet along the length and along the width and extends radially beyond the inlet pipe relative to a central axis of the inlet pipe (the surface 158 extends beyond the boundaries of flared portion 132 which is circular to extend radially away from the center of the inlet pipe 127 as seen in figure 4-6 as the plate at 158 extends beyond the circular boundaries of the flared portion 132 at the tangency curve 134 as seen in figures 4-6 in both the length and width directions of the plate at surface 158).
Regarding claim 2, Wang discloses the claim limitations of claim 1 above and Wang further discloses the outlet (in the flared portion 132) has a projected region extending in an axial direction of the inlet pipe (flared  portion 132 lies above  surface 158 as seen in figure 3-4 and 12) , and  the projected region  being a hole-free zone (158 does not have holes in it ).
Regarding claim 3, Wang discloses the claim limitations of claim 1 above and Wang further discloses the diameter of the inlet pipe (127) increases smoothly from the inlet (within the neck 128 of the inlet pipe as seen in figure 5) to the outlet (in the flared portion 132, with the diameter increasing as seen in figure 3-4 and 12).
Regarding claim 8, Wang discloses the claim limitations of claim 1 above and Wang further discloses the anti-impact plate (158) is configured to direct the fluid along the first surface past an edge of the anti-impact plate (158, per at least paragraph 0037 where refrigerant vapor is directed along the surface 158 out through openings 186 and 188).
Regarding claim 9, Wang discloses the claim limitations of claim 1 above and Wang further discloses side edges of the anti-impact plate extending along the length of the housing (at lateral surfaces 162 and 164 per paragraph 0037) are bent upward (as seen in figure 4 and 5).
Regarding claim 10, Wang discloses the claim limitations of claim 1 above and Wang further discloses (in the embodiment of figure 10 and 11) the anti-impact plate (158) is connected to the housing (113)  via one or more connecting rods extending from the first surface of the anti-impact plate to the housing (at lateral surfaces 162 and 164 per paragraph 0048 where the upper surface  to which the latera surfaces 162 and 164 connect to may be the condenser shell 134  per paragraph 0048 ).
Regarding claims  4-7 The non-application of prior art against claims 4-7 should not be construed as an indication of allowable subject matter, but rather as an indication of the extent of the indefiniteness of these claims, to the extent that a proper prior art rejection cannot be applied without undue speculation as to the intended scope of protection sought by these claims.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Wang does not disclose the newly amended claim limitations under 35 U.S.C. 102. The examiner respectfully disagrees and notes that Wang discloses an inlet pipe, an anti-impact plate at lower surface 158, separate form the inlet pipe the surface 158 is a separate structure form the inlet pipe 127 and is spaced from the end of the pipe at the flared portion 132 by the gap (between the  lower surface 158 and the upper surface 136, which are separated by distance 184), extending from a first surface of the anti-impact plate ( the surface of 158 facing the outlet at flared portion 132) to the outlet (at the outlet from the flared portion 132), wherein the gap is configured to enable flow of a fluid from the outlet into the accommodating cavity (per paragraph 0037), and wherein the anti-impact plate overlaps with the outlet along the length and along the width and extends radially beyond the inlet pipe relative to a central axis of the inlet pipe (the surface 158 extends beyond the boundaries of flared portion 132 which is circular to extend radially away from the center of the inlet pipe 127 as seen in figure 4-6 as the plate at 158 extends beyond the circular boundaries of the flared portion 132 at the tangency curve 134 as seen in figures 4-6 in both the length and width directions of the plate at surface 158). In this case the anti- impact plate at 158 extends beyond the outlet of the inlet pipe at the end of flared portion 132 in both the length and width direction; as the plate 158 extends beyond the circular flared portion 132 in both the left-right directions of figure 5 and 6, corresponding to the length direction, and in the up-down direction of figures 5 and 6, corresponding to the width direction. Therefore for at least these reasons Wang still discloses that claim limitations of claim 1 as noted above.
Regarding the arguments against the rejections under 35 U.S.C.112 on pages 8-11 in the response dated 7/28/2022. Firstly regarding the argument that  claim 4 is definite The examiner respectfully disagrees and notes that the argument that the pressure recovery coefficient represents a conversion of dynamic pressure of the refrigerant gas entering the condenser to static pressure and provides definite metes and bounds to the claim language is unpersuasive. As a dynamic pressure is just that, dynamic, and could change depending on how the condenser was operated. In this case the same condenser structure operated at different dynamic pressures entering the condenser could both meet and not meet the claim limitation depending on how the condenser structure was operated and at which fluid flow parameters and pressures the heat exchange fluid was operated at, the claims do not define a specific range of operating pressures  that are applicable to the pressure recovery coefficient. As such, a condenser such as one operated at very low pressures or very high pressures could cause the same unit to both meet the claim limitation and not meet them depending on the pressures that the unit was operated at. One skilled in the art would not know if the structure was within the limitations of the claim language when the structure was made and thus would not be appraised of the limitations of the structure of the apparatus based upon the formulas.
 Regarding that argument against the indefiniteness of the limitations of the constants in the equations of claims 4 and 7. In claim 4 it is unclear  how the constants of a, b and c are to  be varied in relation to the specific area ratio; as such it is unclear how the specific values of the parameters of a, b and c are to be varied and as such it is unclear how the area ratio would be defined by these parameters in the equation for these reason claims 4-6 are rejected as being indefinite. Regarding claim 7, the formulas in claim 7 renders the claim indefinite. Specifically it is unclear how the constants of f, g, h, l, m, n , o, p, q, s, u and v how they would  be varied in relation to the curve or each other; as such it is unclear how the specific values of the parameters of f, g, h, l, m, n , o, p, q, s, u and v it is unclear how the curve would be defined by these parameters in the equations or whether the entire curve must satisfy one of the equations or whether only a portion of the curve must satisfy one of the equations at least one point and if so how that portion is defined As such it is unclear if only one portion of the of the curve must satisfy the limitations or if the entire  axial section of  inlet pipe must satisfy the curves form inlet to outlet .  For these reasons claim  4 and 7  are rejected as being indefinite.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763